DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26, 31-32  objected to because of the following informalities: 
Claim 26-The claim limitation “wherein the exterior” is incomplete.   Appropriate correction is required. (note: for purposes of examination, this wording limitation “wherein the exterior” is not being considered or given patentable weight).
Claims 31-32, the limitation “wherein the first feature points are larger than the second feature points” is already recited in parent claim 21. Appropriate correction is required.
Claims 31-32 are duplicate of each other. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 13, 17, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2017/0128828) in view of Saito (US 2018/0299972), further in view of Bristol et al. (US 2016/0357261).
As to Claim 1, Long discloses A handheld controller, comprising: 
a support (figs.1-2- para.0015-tracking frame in the form of ring portion 108); 
wherein the support is an annular closed ring (figs.1-2- ring portion 108) and comprises an exterior surface facing an outer space of the annular closed ring and an interior surface facing an inner space of the annular closed ring (figs.1-2- outer surface 124, inner surface (opposite surface of outer surface 124)), the exterior surface comprises a first surface and a second surface, the first surface and the second surface are inclined and intersected with each other thereby forming an edge therebetween (fig.2- outer surface 124 includes first surface (region to the left side of medial side 123) and second surface (region to the right side medial side 123) and are intersected forming an edge (as depicted in fig.2));
 identification patterns disposed on the first surface and the second surface (fig.2-para.0015-tracking features 117 disposed on first surface (region to the left side of medial side 123) and second surface (region to the right side medial side 123)), wherein the identification pattern on the first surface is different from the identification pattern on the second surface, each identification pattern comprises a background and a plurality of feature points (fig.2-para.0015-multiple tracking features 117 disposed on first surface (region to the left side of medial side 123) and second surface (region to the right side medial side 123), where each respective the outer surface serves as background),
the plurality of feature points are periodically distributed on the background along a circumference of the exterior surface and form a feature point strip (fig.2- -multiple tracking features 117 disposed on first surface (region to the left side of medial side 123) and second surface (region to the right side medial side 123), along the circumference of the frame),
the plurality of feature points comprise a plurality of first feature points and a plurality of second feature points (fig.2- tracking features 117 on each surface- (odd numbered), tracking features (even numbered)),
the first feature points are larger than the second feature points; 
the first feature points and the second feature points are arranged alternately along an extending direction of the feature point strip ((fig.2- tracking features 117 on each surface- (odd numbered), tracking features (even numbered, closer to the center medial surface 123));  and 
a handle coupled to the support (figs.1-2- para.0015-handle 106); the handle having:
an input device, configured to detect input operations (as depicted in figs.1-2- input keys to be operated by user when interacting with a VR system).
Long does not expressly disclose where the first surface and a second surface, the first surface and the second surface are inclined; wherein the identification pattern on the first surface is different from the identification pattern on the second surface; the first feature points are larger than the second feature points.
Saito discloses an input device comprising a ring portion (fig.40-41- ring 579) and where first surface and a second surface, the first surface and the second surface are inclined (figs.40-41- ring portion 579- para.0245-where the shape of the ring portion may not be limited to an annular shape and may be formed in may be formed in an elliptical annular shape, a longitudinal annular shape or a polygonal circular shape such as a triangular shape and a quadrilateral shape). Saito further discloses where various sensors may be disposed in the portion 590 of the ring 579 for performing position tracking (para.0247, 0244-245).
The combination of Long in view of Saito, each support portion would have performed the same function as it did separately. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Long with the teachings of Saito, since in doing so would not have modified the operation of the device, thus producing predictable results.
Long in view of Saito do not expressly disclose wherein the identification pattern on the first surface is different from the identification pattern on the second surface; the first feature points are larger than the second feature points.
wherein the identification pattern on the first surface is different from the identification pattern on the second surface (figs.3A-B- para.0049- LEDs pattern disposed on the outer surface may be positioned in any suitable pattern, order, or array).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the device disclosed by Long in view of Saito, with the teachings of Bristol et al, the motivation being to provide light that is detectable by camera, thus enabling tracking positions of light reflected or emitted in order to model actions of the user's hand(s) in the virtual-reality system (para.0034, 0047-Bristol).
Long in view of Saito, as modified by Bristol et al., do not expressly disclose the first feature points are larger than the second feature points.
However, Bristol et al. discloses where the identification patterns (LED’s 150) may be positioned in any suitable pattern, order or array. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to modify the device disclosed by Long in view Saito, as modified by Bristol et al., by positioning the illumination sources (as disclosed by Bristol) such that the one pattern or array of illumination sources may be larger than that of a second pattern or array of illumination sources, since in doing so would not have modified the operation of the device, therefore producing predictable results.
  
As to Claim 4, Long in view of Saito, as modified by Bristol et al., disclose wherein the input device comprises a touch-sensitive surface; the touch-sensitive surface is divided into multiple portions, and each of the portions is corresponding to an input key (Long-as depicted in figs.1-2; Saito-figs.22, 40-41- para.0189-0190; Bristol-fig.1-para.0058).  



As to Claim 6, Long in view of Saito, as modified by Bristol et al., disclose wherein the handle extends from the interior surface (Long-fig.2-handle 106; Saito-figs.40-41-handle 570; Bristol-figs.2-3).

As to Claim 7, Long in view of Saito, as modified by Bristol et al. disclose wherein the input device comprises at least one touch sensor positioned below a surface of the input device, and an action associated with a corresponding input key is performed when a touching operation of user is detected by the touch sensor (Long-fig.1; Saito-figs.41-41-para.0189-0190; Bristol-fig.2-3-para.0058).

As to Claim 13, Long in view of Saito, as modified by Bristol et al. disclose wherein a brightness of the background and a brightness of the feature point are different so that an imaging device is capable of distinguishing the background and the feature point (Saito-para.0169, 0237, 0244; Bristol-ara.0048-0049,0051 – the IR light emitted by the illumination sources is detected to determine the position and orientation of the controller and model user’s actions).

As to Claim 17, Long discloses A tracking system, comprising: 
an electronic device; an imaging device; and 
a handheld controller having a support (figs.1-2- para.0015-tracking frame in the form of ring portion 108); 
wherein the support is an annular closed ring (figs.1-2- ring portion 108) and comprises an exterior surface facing an outer space of the annular closed ring and an interior surface facing an inner space of the annular closed ring (figs.1-2- outer surface 124, inner surface (opposite surface of outer the exterior surface comprises a first surface and a second surface, the first surface and the second surface are inclined and intersected with each other thereby forming an edge therebetween (fig.2- outer surface 124 includes first surface (region to the left side of medial side 123) and second surface (region to the right side medial side 123) and are intersected forming an edge (as depicted in fig.2));
an area of the second surface is greater than an area of the first surface; 
the second surface is disposed toward the imaging device (fig.2- outer surface with tracking features 117),
identification  patterns disposed on the first surface and the second surface (fig.2-para.0015-tracking features 117 disposed on first surface (region to the left side of medial side 123) and second surface (region to the right side medial side 123)); wherein each identification pattern comprises a background and a plurality of feature points periodically distributed along a circumference of the exterior surface (fig.2-para.0015-multiple tracking features 117 disposed on first surface (region to the left side of medial side 123) and second surface (region to the right side medial side 123), where each respective the outer surface serves as background and periodically disturbed along the circumference of the frame),
the plurality of feature points comprise a plurality of first feature points and a plurality of second feature points (fig.2- tracking features 117 on each surface- (odd numbered), tracking features (even numbered)),
the first feature points and the second feature points are both disposed on the first surface and the second surface (fig.2- tracking features 117 on each surface),
the first feature point on the first surface is larger than the first feature points on the second surface; 
the second feature point on the first surface is larger than the second feature point on the second surface; and 
a handle coupled to the support (figs.1-2- para.0015-handle 106); the handle having an input device; wherein the handle is configured to detect input operations (as depicted in figs.1-2- input keys (where user input keys are disposed) to be operated by user when interacting with a VR system).
and the imaging device is configured to identify the identification patterns.
Long does not expressly disclose: an electronic device; an imaging device; and an area of the second surface is greater than an area of the first surface; the first feature point on the first surface is larger than the first feature points on the second surface; the second feature point on the first surface is larger than the second feature point on the second surface; and and the imaging device is configured to identify the identification patterns; 
Saito discloses an input device comprising a ring portion (fig.40-41- ring 579) and where and an area of the second surface is greater than an area of the first surface (figs.40-41- ring portion 579- para.0245-where the shape of the ring portion may not be limited to an annular shape and may be formed in an elliptical annular shape, a longitudinal annular shape or a polygonal circular shape such as a triangular shape and a quadrilateral shape). Saito further discloses where various sensors may be disposed in the portion 590 of the ring 579 for performing position tracking (para.0247, 0244-245).
The combination of Long in view of Saito, each support portion would have performed the same function as it did separately. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Long with the teachings of Saito, since in doing so would not have modified the operation of the device, thus producing predictable results.
Long in view of Saito disclose a plurality of features (Long-fig.2) disposed on two surfaces of the support, where the support may have shape such that an area of the second surface may be larger than an area the first surface (Saito-para.0245), but do not expressly disclose an electronic device; an imaging device; the first feature point on the first surface is larger than the first feature points on the second surface; the second feature point on the first surface is larger than the second feature point on the second surface; and the imaging device is configured to identify the identification patterns. 
Bristol et al. discloses an electronic device (fig.1A-2- HMD 105); an imaging device (fig.1A-2-camera 102); an identification pattern disposed on the exterior surface (fig.3A-3B-para.0049-0051, 0063- outer surface 145 of cage 140 include a plurality of illumination sources 150 in any suitable pattern, order or array, and are used to determine the position and orientation of controller); wherein the imaging device is configured to identify the identification patterns (para.0047-0048, 0050- The camera 102 is configured to detect the IR light emitted by the IR LEDs on the controller 300 and record the signals sensed from the emitted light to determine the position and orientation of the controller 300; para.0074-0075).
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the device disclosed by Long in view of Saito, with the teachings of Bristol et al, the motivation being to provide light that is detectable by camera, thus enabling tracking positions of light reflected or emitted in order to model actions of the user's hand(s) in the virtual-reality system (para.0034, 0047-Bristol).
Long in view of Saito, as modified by Bristol et al., do not expressly disclose where the first feature point on the first surface is larger than the first feature points on the second surface; the second feature point on the first surface is larger than the second feature point on the second surface. 
However, Long discloses where a plurality of tracking features may be disposed along the first and second surfaces respectively. Bristol et al. discloses where the identification patterns (LED’s 150) may be positioned in any suitable pattern, order or array (para.0049).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to modify the device disclosed by Long in view Saito, as modified by Bristol et al., by positioning the illumination sources (as disclosed by Bristol) such that the one pattern or array 

As to Claim 24, Long in view of Saito, as modified by Bristol et al., disclose wherein the handle comprises a first end coupled to the support and a second end opposite to the first end and far away from the support (Saito-figs.40-41- handle 570, first end coupled to ring 579 and second end opposite first end); the input device is disposed at the second end (Saito-figs.40-41- input keys 571,573,580).

As to Claim 25, Long in view of Saito, as modified by Bristol et al., disclose wherein the inner space allows a wrist of a user to pass through, and the input device comprises a thumb button exposed from a surface of the second end, thereby being operated by a thumb of the user when the wrist of the user passes through the inner space and the handle is hold by a hand of the user (Saito-figs.40-41, input keys 570-571,580 may be operated by thumb).
 
As to Claim 26, Long in view of Saito, as modified by Bristol et al., disclose the identification pattern is formed by at least one of the ways of drawing, spraying, attaching to the exterior surface as a pattern layer (Bristol- para.0049- the LEDs may be fixedly or detachably positioned on, and thus coupled to, the cage 140 by any appropriate method. For example, the LED's may be mounted on or embedded within the outer surface 145 of the cage 140. Alternatively, the LEDs may be on a sleeve that surrounds the cage 140 and effectively forms the outer surface 145 of the cage 140).

Claims 3, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2017/0128828) in view of Saito (US 2018/0299972), further in view of Bristol et al. (US 2016/0357261), further in view of Marks et al. (US 2018/0047172).
As to Claim 3, As to Claim 3, Long in view of Saito, as modified by Bristol et al. do not expressly disclose, wherein a color of the background and a color of the feature point are different from each other.  
Marks et al. discloses an interface object comprising spherical objects 402 coupled together by handle 404, spherical objects 402 (that may be light emitters) may have a white color that contrasts clearly with a dark background such that the spherical objects can be easily identified (para.0109, 0131; see also para.0045, 0066) or where the spherical objects may have a black color that contrasts clearly with a white background such that the object can be easily identified. Additionally, surface of the object may have patterns such that the orientation of the patterns may be detected to determine the orientation of the object relative to the image capture device. The patterns may be any suitable shapes, colors, and sizes (0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Long in view of Saito, as modified by Bristol et al, with the teachings of Marks et al., the motivation being so that the device may be easily identified. 

As to Claim 16, Long in view of Saito, as modified by Bristol et al, do not expressly disclose wherein the background is black, and the feature point is white; or the background is white, and the feature point is black.  
Marks et al. discloses an interface object comprising spherical objects 402 coupled together by handle 404, spherical objects 402 may have a white color that contrasts clearly with a dark background such that the spherical objects can be easily identified (para.0131; see also para.0038, 0045, 0066) or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Long in view of Saito, as modified by Bristol et al, with the teachings of Marks et al., the motivation being so that the device may be easily identified. 

Claims 21, 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2017/0128828) in view of Bristol et al. (US 2016/0357261).
As to Claim 1, Long discloses A handheld controller, comprising: 
a support (figs.1-2- para.0015-tracking frame in the form of ring portion 108); 
wherein the support is an annular closed ring and comprises an exterior surface facing an outer space of the closed ring and an interior surface facing an inner space of the closed ring (figs.1-2- outer surface 124, inner surface (opposite surface of outer surface 124), 
an identification pattern disposed on the exterior surface (fig.2-para.0015-tracking features 117) 
wherein the identification pattern comprises a background and a plurality of feature points (fig.2-para.0015-multiple tracking features 117 on the outer surface (outer surface serves as background));
 the plurality of feature points are evenly distributed on the background along a circumference of the exterior surface and form a feature point strip (fig.2- the tracking features 117 disposed on the outer along the circumference of the frame forming a feature point strip); the plurality of feature points comprise a plurality of first feature points and a plurality of second feature points (fig.2- tracking features 117 on each surface- (odd numbered), tracking features (even numbered)),)
the first feature points are larger than the second feature points; 
the first feature points and the second feature points are arranged alternately along an extending direction of the feature point strip (fig.2- tracking features 117 on each surface- (odd numbered), tracking features (even numbered, closer to the center medial surface 123)); 
a handle coupled to the support (figs.1-2- para.0015-handle 106); the handle having an input device configured to detect input operations (as depicted in figs.1-2- input keys to be operated by user when interacting with a VR system).
Long does not expressly disclose where the first feature points are larger than the second feature points. 
Bristol et al. discloses an input device comprising a ring portion, where an identification pattern is disposed on the outer surface. Bristol further discloses where the LED’s pattern may be positioned on the outer surface in any suitable pattern, order, or array (figs.3A-B- para.0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the device disclosed of Long with the teachings of Bristol et al, by positioning the illumination sources (as disclosed by Bristol) such that the one pattern or array of illumination sources may be larger than that of a second pattern or array of illumination sources, since in doing so would not have modified the operation of the device, therefore producing predictable results.
  
As to Claim 30, Long in view of Bristol et al. disclose wherein the exterior surface is an arc surface; the identification pattern is disposed on the arc surface (Long-fig.2; Bristol-fig.3).  



As to Claim 32, Long in view of Bristol et al. disclose wherein the first feature points are larger than the second feature points; the first feature points and the second feature points are distributed on the background alternately (Long-fig.2- tracking features 117 on each surface- (odd numbered), tracking features (even numbered, closer to the center medial surface 123); Bristol-para.0049).

Claims 27-29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2017/0128828) in view of Bristol et al. (US 2016/0357261), further in view of Saito (US 2018/0299972).
As to Claim 27, Long in view of Bristol et al. disclose wherein the exterior surface comprises a plurality of plates in different shapes, and the plates are spliced together to form the exterior surface (fig.2- outer surface 124 includes first surface (region to the left side of medial side 123) and second surface (region to the right side medial side 123) forming outer surface 124; each of the plates provides a pattern thereon (Long-fig.2-para.0015-tracking features 117 disposed on first surface (region to the left side of medial side 123) and second surface (region to the right side medial side 123); patterns of all the plates corporately form the identification pattern (Long-fig.2- tracking features 117).  
Long in view of Bristol et al. do not expressly disclose wherein the exterior surface comprises a plurality of plates in different shapes.
Saito discloses an input device comprising a ring portion (fig.40-41- ring 579) and wherein the exterior surface comprises a plurality of plates in different shapes (figs.40-41- ring portion 579- para.0245-where the shape of the ring portion may not be limited to an annular shape and may be formed in may 
The combination of Long in view of Bristol, as modified by Saito, each support portion would have performed the same function as it did separately. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Long in view of Bristol et al, with the teachings of Saito, since in doing so would not have modified the operation of the device, thus producing predictable results.

As to Claim 28, Long in view of Bristol et al. disclose, wherein the exterior surface comprises a first surface connected to the interior surface and a second surface connected between the interior surface and the first surface (Long-fig.2- outer surface 124 includes first surface (region to the left side of medial side 123) and second surface (region to the right side medial side 123)); the first surface and the second surface are inclined and intersect with each other thereby forming an edge therebetween (Long-fig.2- first surface (region to the left side of medial side 123) and second surface (region to the right side medial side 123)); are intersected forming an edge (as depicted in fig.2)); the identification pattern is disposed on at least one of the first surface and the second surface (Long-fig.2- tracking features 117 disposed along the circumference of each surface).
Long in view of Bristol et al. do not expressly disclose wherein the first surface and the second surface are inclined.
Saito discloses an input device comprising a ring portion (fig.40-41- ring 579) and where first surface and a second surface, the first surface and the second surface are inclined (figs.40-41- ring portion 579- para.0245-where the shape of the ring portion may not be limited to an annular shape and may be formed in may be formed in an elliptical annular shape, a longitudinal annular shape or a polygonal circular 
The combination of Long in view Bristol et al., as modified by Saito, each support portion would have performed the same function as it did separately. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Long in view of Bristol et al., with the teachings of Saito, since in doing so would not have modified the operation of the device, thus producing predictable results.

As to Claim 29, Long in view of Bristol et al., as modified by Saito, disclose wherein the identification pattern is disposed on both of the first surface and the second surface (Long-fig.2- tracking features 117 disposed on first surface (region to the left side of medial side 123) and second surface (region to the right side medial side 123)), the identification pattern on the first surface and the identification pattern on the second surface are different from each other (Bristol-para.0049- pattern may be positioned on the outer surface in any suitable pattern, order, or array). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 17, 21 have been considered but are moot in view of new grounds of rejection applied as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DISMERY MERCEDES/Primary Examiner, Art Unit 2627